UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-6587



DELBERT LAMAR RANKIN,

                                                Plaintiff - Appellant,

          versus


JOHN CRANFORD; ANTHONY JOHNSON; CHRISTOPHER
COLLIER; PAXTON BUTLER; ALLEN MARTIN; KENNETH
B. DARTY; JUDY SILLS,

                                               Defendants - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CA-03-99-2-V)


Submitted:   August 18, 2005                 Decided:   August 25, 2005


Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Delbert Lamar Rankin, Appellant Pro Se.       Edmund L. Gaines,
HOMESLEY, JONES, GAINES & HOMESLEY, Statesville, North Carolina;
Gerald Patrick Murphy, Assistant Attorney General, Elizabeth F.
Parsons, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Delbert Lamar Rankin appeals the district court’s order

granting the Defendants’ motions to dismiss his complaint filed

under 42 U.S.C. § 1983 (2000).   We have reviewed the record and

find no reversible error. Accordingly, we deny Rankin’s motion for

appointment of counsel and affirm on the reasoning of the district

court.   See Rankin v. Cranford, No. CA-03-99-2-V (W.D.N.C. filed

Apr. 14, 2005; entered Apr. 15, 2005).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                         AFFIRMED




                              - 2 -